LANDRIEU, Judge,
dissenting on Denial of Re-hearing:
I would grant re-hearing for the reasons stated in my original dissent.
In addition, while the majority may give as much weight as it pleases to Scheeler’s guilty plea, it is inappropriate to ignore the existence of that plea.
Furthermore, the majority confuses the concept of negative cross-slopes with the standard practice of leveling or slightly sloping higher shoulder of a highway in an opposite direction through a banked curve so it will properly drain. The highway was safely designed and constructed. The fact that it deteriorated years after the accident is totally irrelevant to this accident.